EXHIBIT 10.1
SUMMARY OF COMPENSATION FOR THE BOARD OF TRUSTEES
OF RAMCO-GERSHENSON PROPERTIES TRUST


         
Annual cash retainer (paid quarterly):
  $ 15,000  
Additional cash retainer:
       
Chairman
    100,000  
Audit Committee chair(1)
    10,000  
Audit Committee members(1)
    5,000  
Executive Committee members(1)
    2,500  
Attendance fees per Board meeting:
       
In person
    1,500  
Via telephone
    500  
Annual equity retainer (shares of restricted stock)(2)
    2,000  


 

 

(1) Payment is subject to attendance by the Trustee at 75% or more of the
applicable committee meetings during the applicable calendar year.   (2) Grants
are made under the Trust’s 2008 Restricted Share Plan for Non-Employee Trustees.
The shares of restricted stock vest over three years. The grant is made on
June 30th or, if not a business day, the business day prior to June 30th.

 
The Trust also reimburses all Trustees for all expenses incurred in connection
with attending any meetings or performing their duties as Trustees.
     Trustees who are employees or officers of the Trust or any of its
subsidiaries do not receive any compensation for serving on the Board of
Trustees or any committees thereof.

